CONSENT OF INDEPENDENT AUDITORS We consent to the use in MDS Inc.’s Annual Report on Form 40-F of our reports dated January 22, 2008, with respect to the consolidated financial statements of MDS Inc. (“MDS” or the “Company”), and the effectiveness of internal control over financial reporting of the Company, included in the 2007 Annual Report to Shareholders of the Company. We also consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-12056, 333-12058, 333-12548, and 333-13538) of our reports dated January 22, 2008, with respect to the consolidated financial statements of the Company and the effectiveness of internal control over financial reporting of the Company incorporated by reference in the Annual Report on Form 40-F for the year ended October 31, 2007. Toronto, Canada January 22, 2008
